                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

DELVYN LAMONTE TAPLIN,

                     Plaintiff,                                 8:18CV394

       vs.
                                                                    ORDER
UNION PACIFIC RAILROAD COMPANY,

                     Defendant.



      This matter comes before the Court on the parties’ Stipulation for Dismissal

(Filing No. 22) of this case with prejudice. The Court being advised in the premises finds

that such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to pay their own costs.



      Dated this 30th day of March, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
